Citation Nr: 1027387	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity radiculopathy. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity radiculopathy. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a chronic right hip 
disability.

5.  Entitlement to service connection for a chronic left shoulder 
disability

6.  Entitlement to service connection for a chronic right knee 
disability, to include as secondarily-related to service-
connected left knee strain with laxity.

7.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include as secondarily-related to 
multiple service-connected disabilities.

8.  Entitlement to service connection for a chronic respiratory 
disability, to include lung disease due to in-service exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 
1988.

This matter comes to the Board of Veterans' Appeals (Board) in 
contest of multiple rating decisions rendered by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Specifically, the Veteran challenges a January 
2008 rating decision that denied service connection for bilateral 
hearing loss; an August 2008 rating decision that denied service 
connection for a chronic right hip and left shoulder disability 
and granted service connection for left and right lower extremity 
radiculopathy, each lower extremity rated 10 percent disabling 
effective from April 1, 2008; a January 2009 rating decision that 
denied service connection for a chronic right knee disability 
(claimed as secondarily related to service-connected left knee 
strain with laxity) and a chronic acquired psychiatric disorder 
(claimed as secondarily related to multiple service-connected 
disabilities); and a September 2009 rating decision that denied 
service connection for a chronic respiratory disability (claimed 
as lung disease due to in-service exposure to asbestos).





FINDINGS OF FACT

1.  In March 2008, the RO issued a statement of the case 
regarding a January 2008 rating decision denying the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  Thereafter, the Veteran failed to present any assertion of 
error on part of the RO's adjudication of this claim.

2.  In March 2009, the RO issued a statement of the case 
addressing the Veteran's disagreement with an August 2008 rating 
decision, regarding the initial ratings assigned for his service-
connected left and right lower extremity radiculopathy.  
Thereafter, the Veteran did not submit a substantive appeal with 
respect to these claims.

3.  In March 2009, the RO issued a statement of the case 
regarding an August 2008 rating decision denying the Veteran's 
claims of entitlement to service connection for a left shoulder 
and right hip disability.  Thereafter, the Veteran failed to 
present any assertion of error on part of the RO's adjudication 
of these claims.

4.  In March 2009, the RO issued a statement of the case 
regarding a January 2009 rating decision denying the Veteran's 
claims of entitlement to service connection for a psychiatric 
disorder and right knee disability.  Thereafter, Veteran failed 
to present any assertion of error on part of the RO's 
adjudication of these claims.

5.  In February 2010, the RO issued a statement of the case 
regarding a September 2009 rating decision denying the Veteran's 
claim of entitlement to service connection for a respiratory 
disability due to asbestos exposure.  Thereafter, Veteran failed 
to present any assertion of error on part of the RO's 
adjudication of this claim.




CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal on the 
issues of entitlement to a higher initial evaluation for left and 
right lower extremity radiculopathy, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 
20.303 (2009).

2.  The Veteran did not file an adequate substantive appeal on 
the issues of entitlement to service connection for bilateral 
hearing loss, a psychiatric disorder, a right knee disability, a 
right hip disability, a respiratory disability due to asbestos 
exposure, and a left shoulder disability, and the Board lacks 
jurisdiction to consider these issues.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 
20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement (NOD) 
in writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A claimant, or his or her 
representative, must file a NOD with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him.  
Otherwise, that determination becomes final.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a).  After an NOD is filed, an SOC 
is to be prepared unless the benefit being sought is granted in 
full.  38 U.S.C.A. § 7105(d)(1).  The SOC is to be forwarded to 
the veteran at his most recent address of record, with a copy 
provided to his or her representative.  38 C.F.R. § 19.30(a).  
Thereafter, the claimant must file the substantive appeal within 
60 days from the date the SOC is mailed, or within the remainder 
of the one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  An extension of 
the 60-day period for filing a substantive appeal may be granted 
for good cause shown.  38 C.F.R. § 20.303.  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive appeal.  
Id.  If an appeal is not perfected within the time specified by 
the regulation, the agency of original jurisdiction's 
determination becomes final.  38 U.S.C.A. § 7105(c).  A 
substantive appeal must state what error was committed by the 
agency of original jurisdiction.  Without any assertion of error, 
correspondence submitted as a substantive appeal may fail the 
test of what constitutes a substantive appeal and the Board may 
then dismiss the appeal based upon no assertion of error.  See 
Ortiz v. Shinseki, No. 06-0932 (U.S. Vet. App. Mar. 3, 2010); see 
also Gibson v. Peake, 22 Vet. App. 11, 15 (2007).

With regard to the issues of entitlement to a higher initial 
evaluation for bilateral radiculopathy of the lower extremities 
(each lower extremity rated 10 percent disabling), the record 
indicates that the Veteran did not file a timely substantive 
appeal.  Specifically, in an August 2008 rating decision the 
agency of original jurisdiction, inter alia, granted service 
connection for bilateral radiculopathy of the lower extremities 
and assigned an initial evaluation of 10 percent to each lower 
extremity, effective April 1, 2008.  Notice of this decision was 
provided to the Veteran via correspondence dated in August 2008.  
His NOD regarding the initial evaluations awarded for bilateral 
radiculopathy of the lower extremities was timely received by the 
agency of original jurisdiction in September 2008.  The agency of 
original jurisdiction furnished the Veteran with a SOC and cover 
letter in March 2009, which respectively addressed these issues 
and instructed him to perfect his appeal by filing a substantive 
appeal with 60 days from the date of the cover letter or within 
the remainder, if any, of the one-year period from the date of 
the letter notifying him of that action that he wished to appeal 
(i.e., August 2009).  Thereafter, the record does not show that a 
substantive appeal was timely received by the agency of original 
jurisdiction prior to the expiration of the August 2009 appellate 
period, addressing these issues and presenting an assertion of 
error on part of the agency of original jurisdiction's 
adjudication of these claims.  

To ensure that the Veteran was afforded due process (see 38 
C.F.R. § 20.101(d)), the Board informed him of the aforementioned 
jurisdictional defect in correspondence sent to the Veteran and 
his representative in May 2010.  The Veteran was also provided 
with notice of the pertinent laws and regulations pertaining to 
substantive appeals and further informed that he had 60 days from 
the date of the letter to present argument or evidence relevant 
to this jurisdictional question, including to request a hearing 
before the Board to present oral argument on this jurisdictional 
question.  No further argument or evidence in this regard was 
received by the Veteran by the expiration of the 60-day period in 
early July 2010.  Based on the above chronology, the Board finds 
a substantive appeal has not been filed with respect to the 
August 2008 rating decision granting service connection and an 
initial 10 percent rating for left and right lower extremity 
radiculopathy.  As such, the Board does not have jurisdiction to 
enter a decision in connection with these matters, and the appeal 
in this regard must be dismissed.        

The Board also finds that as to the issues of entitlement to 
service connection for bilateral hearing loss, a psychiatric 
disorder, a right knee disability, a right hip disability, a 
respiratory disability due to asbestos exposure, and a left 
shoulder disability, the Veteran's substantive appeal with 
respect to each of the aforementioned issues was defective for 
the following reasons: 

In a January 2008 rating decision, the Veteran was denied service 
connection for bilateral hearing loss.  His NOD of this denial 
was timely received by the agency of original jurisdiction in 
February 2008.  The agency of original jurisdiction furnished him 
with a SOC that addressed this issue in March 2008, and he 
thereafter filed a VA Form 9 that was received by the agency of 
original jurisdiction in April 2008, in which he merely 
identified the claim at issue as entitlement to service 
connection for bilateral hearing loss, but did not present any 
assertion of error on part of the agency of original 
jurisdiction's adjudication of the claim.  

In an August 2008 rating decision, the Veteran was denied service 
connection, inter alia, for a left shoulder and right hip 
disability.  His NOD of these denials was timely received by the 
agency of original jurisdiction in September 2008.  The agency of 
original jurisdiction furnished him with a SOC that addressed 
these issues in March 2009, and he thereafter filed a VA Form 9 
that was received by the agency of original jurisdiction in April 
2009, in which he merely identified the claims at issue, inter 
alia, as entitlement to service connection for a left shoulder 
and right hip condition, but did not present any assertion of 
error on part of the agency of original jurisdiction's 
adjudication of these claims.  

In a January 2009 rating decision, the Veteran was denied service 
connection, inter alia, for a psychiatric disorder and a right 
knee disability.  His NOD of these denials was timely received by 
the agency of original jurisdiction in March 2009.  The agency of 
original jurisdiction furnished him with a SOC that addressed 
these issues in March 2009, and he thereafter filed a VA Form 9 
that was received by the agency of original jurisdiction in April 
2009, in which he merely identified the claims at issue, inter 
alia, as entitlement to service connection for a psychiatric 
disorder and a right knee disability, but did not present any 
assertion of error on part of the agency of original 
jurisdiction's adjudication of these claims.  

Lastly, in a September 2009 rating decision, the Veteran was 
denied service connection for a respiratory disability due to 
asbestos exposure.  His NOD of this denial was timely received by 
the agency of original jurisdiction in October 2009.  The agency 
of original jurisdiction furnished him with a SOC that addressed 
this issue in February 2010, and he thereafter filed a VA Form 9 
that was received by the agency of original jurisdiction in March 
2010, in which he merely identified the claim at issue as 
entitlement to service connection for a respiratory disability, 
but did not present any assertion of error on part of the agency 
of original jurisdiction's adjudication of this claim.  

To ensure that the Veteran was afforded due process (see 38 
C.F.R. § 20.101(d)), the Board informed him of the aforementioned 
jurisdictional defects with respect to the claims of entitlement 
to service connection for bilateral hearing loss, a psychiatric 
disorder, a right knee disability, a right hip disability, a 
respiratory disability due to asbestos exposure, and a left 
shoulder disability, in correspondence sent to the Veteran and 
his representative in May 2010.  The Veteran was also provided 
with notice of the pertinent laws and regulations pertaining to 
substantive appeals and further informed that he had 60 days from 
the date of the letter to present argument or evidence relevant 
to this jurisdictional question, including to request a hearing 
before the Board to present oral argument on this jurisdictional 
question.  No further argument or evidence in this regard was 
received by the Veteran by the expiration of the 60-day period in 
early July 2010.  

With respect to the appellate status of the claims of entitlement 
to service connection for bilateral hearing loss, a psychiatric 
disorder, a right knee disability, a right hip disability, a 
respiratory disability due to asbestos exposure, and a left 
shoulder disability, it is not sufficient for a substantive 
appeal to merely identify the claim; a substantive appeal must 
state what error was committed by the agency of original 
jurisdiction.  As there has been no such assertion of error, the 
VA Form 9 that was received with respect to each of the 
aforementioned issues fails the test of what constitutes a 
substantive appeal.  See Ortiz v. Shinseki, No. 06-0932 (U.S. 
Vet. App. Mar. 3, 2010); see also Gibson v. Peake, 22 Vet. App. 
11, 15 (2007).  Therefore, based on the foregoing discussion, the 
Board finds that a substantive appeal has not been filed with 
respect to the January 2008 rating decision denying service 
connection for bilateral hearing loss; the August 2008 rating 
decision denying service connection for a left shoulder and right 
hip disability; the January 2009 rating decision denying service 
connection for a psychiatric disorder and a right knee 
disability; and a September 2009 rating decision denying service 
connection for a lung disability claimed as due to asbestos 
exposure.  As such, the Board does not have jurisdiction to enter 
a decision in connection with these matters, and the appeal with 
regard to these issues must be dismissed.


ORDER

The Veteran having failed to file a timely substantive appeal as 
to his claim of entitlement to a higher initial evaluation for 
left lower extremity radiculopathy, the claim is dismissed.

The Veteran having failed to file a timely substantive appeal as 
to his claim of entitlement to a higher initial evaluation for 
right lower extremity radiculopathy, the claim is dismissed.

The Veteran having failed to file an adequate substantive appeal 
as to his claim of entitlement to service connection for 
bilateral hearing loss, the claim is dismissed.

The Veteran having failed to file an adequate substantive appeal 
as to his claim of entitlement to service connection for a 
psychiatric disorder, the claim is dismissed.

The Veteran having failed to file an adequate substantive appeal 
as to his claim of entitlement to service connection for a right 
knee disability, the claim is dismissed.

The Veteran having failed to file an adequate substantive appeal 
as to his claim of entitlement to service connection for a right 
hip disability, the claim is dismissed.

The Veteran having failed to file an adequate substantive appeal 
as to his claim of entitlement to service connection for a 
respiratory disability due to asbestos exposure, the claim is 
dismissed.

The Veteran having failed to file an adequate substantive appeal 
as to his claim of entitlement to service connection for a left 
shoulder disability, the claim is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


